Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
      DETAILED ACTION
    	   Information Disclosure Statement
The information disclosure statement filed 08/12/2021 has been fully considered and is attached hereto.
Specification
The disclosure is objected to because of the following informalities; reference characters “425”, “435” in Fig 4 and  “100A”, “100B” in Fig 6  has been used in the drawings however specification does not mention them.
Correction is required.  See MPEP § 608.01(b).
 						Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “425”, “435” in Fig 4 and  “100A”, “100B” in Fig 6  has been used in the drawings however specification does not mention them.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 2 and 12 are objected to because of the following unintelligible content informalities: 
● In Claim 2, Line 2, “the the thyristor” should be changed to read - - the thyristor  - -.
In Claim 12, Line 2, “a an” should be changed to read - - an - -
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-12, 14 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Livezey et al (US 3,651,383). 
Regarding Claim 1, Livezey (In Figs 1-3) discloses a method comprising: 
disposing an electrically conductive pad (36, Col 2, II. 50-56), (Fig 2) above a heat generating device (11); 
compressing a spring washer (76, Col 3, II. 7-10), thereby applying pressure to the electrically conductive pad (36), (Col 3, II. 12-15), (Fig 2); and 
tightening a retaining bolt (58), thereby compressing the heat generating device (11) between the electrically conductive pad (36) and a fixed base plate (82), (Col 3, II. 26-32).
Regarding Claim 2, Livezey discloses the limitation of Claim 1, however Livezey (In Figs 1-3) further discloses wherein the heat generating device (11) comprises a thyristor (Col 1, II. 17-20), wherein the the thyristor (11) comprises a disk shaped thyristor (Fig 3). 
Regarding Claim 5, Livezey discloses the limitation of Claim 1, however Livezey (In Figs 1-3) further discloses wherein the spring washer (76) is compressed by a clamping plate (84).
Regarding Claim 10, Livezey discloses the limitation of Claim 1, however Livezey (In Figs 1-3) further discloses wherein the fixed base plate (82) is disposed beneath the electrically conductive pad (36).  
Regarding Claim 11, Livezey (In Figs 1-3) discloses an apparatus comprising: an electrically conductive pad (36, Col 2, II. 50-56), (Fig 2) disposed above a heat generating device (11); a spring washer (76, Col 3, II. 7-10), configured to be compressed (Fig 2), wherein compressing the spring washer (76) applies pressure to the electrically conductive pad (36), (Fig 2); and a retaining bolt (58) configured to be tightened (Fig 2), wherein tightening the retaining bolt (58) compresses the heat generating device (11) between the electrically conductive pad (36) and a fixed base plate (82), (Col 3, II. 26-32).
Regarding Claim 12, Livezey discloses the limitation of Claim 1, however Livezey (In Figs 1-3) further discloses wherein the heat generating device (11) comprises one of a thyristor (Col 1, II. 17-20) or a an insulated-gate bipolar transistor (IGBT).
Regarding Claim 14, Livezey discloses the limitation of Claim 11, however Livezey (In Figs 1-3) further discloses wherein the spring washer (76) is compressed by a clamping plate (84).
Regarding Claim 20, Livezey discloses the limitation of Claim 11, however Livezey (In Figs 1-3) further discloses wherein the fixed base plate (82) is disposed beneath the electrically conductive pad (36).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Livezey in view of Koike et al (US 2009/0168358).
	Regarding Claim 3, Livezey discloses the limitation of Claim 1, however Livezey does not disclose wherein the heat generating device comprises an insulated-gate bipolar transistor (IGBT).
	Instead Koike (In Fig 4) teaches wherein the heat generating device (26) comprises an insulated-gate bipolar transistor (IGBT) (¶ 30, II. 1-5). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Koike with the heat generating device comprising and insulated-gate bipolar transistor (IGBT) to benefit from constituting the three-phase inverter circuit requiring high overload endurance with a high and a low side switch sides (¶ 71, II. 5-12).
Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Livezey in view of Harry (DE2841370A1).
For the purpose of citation, Examiner used machine translation of DE2841370A1, said translation has been provided herewith to the applicant. 
Regarding Claim 4, Livezey discloses the limitation of Claim 1, however Livezey does not disclose wherein the spring washer comprises an opposing pair of spring washers.
Instead Harry (In Fig 1) teaches wherein the spring washer (12) comprises an opposing pair of spring washers (12a/12a), (¶ 21, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Harry with the spring washer comprising an opposing pair of spring washers to benefit from providing different clamping pressure with different number of plate springs while achieving perfect thermal and electrical contacting with their degressive and horizontally running characteristics (Harry, ¶ 23, II. 3-6, ¶ 30, II. 1-3).
Regarding Claim 13, Livezey discloses the limitation of Claim 11, however Livezey does not disclose wherein the spring washer comprises an opposing pair of spring washers.
Instead Harry (In Fig 1) teaches wherein the spring washer (12) comprises an opposing pair of spring washers (12a/12a), (¶ 21, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Harry with the spring washer comprising an opposing pair of spring washers to benefit from providing different clamping pressure with different number of plate springs while achieving perfect thermal and electrical contacting with their degressive and horizontally running characteristics (Harry, ¶ 23, II. 3-6, ¶ 30, II. 1-3).
Claims 6-9, 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Livezey in view of Dipl-Phys et al (DE1614977A1).
For the purpose of citation, Examiner used machine translation of DE1614977A1, said translation has been provided herewith to the applicant. 
Regarding Claim 6, Livezey discloses the limitation of Claim 5, however Livezey does not discloses wherein the clamping plate is aligned with the fixed base plate and with a holding plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the clamping plate (4) is aligned with the fixed base plate (7) and with a holding plate (6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Dipl-Phys with the clamping plate being aligned with the fixed base plate and with a holding plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 7, Livezey in view of Dipl-Phys discloses the limitation of Claim 6, however Livezey as modified does not disclose wherein the clamping plate is aligned by: inserting a first bolt through a first hole in the clamping plate, a second hole in the holding plate and a third hole in the fixed base plate; and inserting a second bolt 
Instead Dipl-Phys (In Fig 1) teaches wherein the clamping plate (4) is aligned by: inserting a first bolt (3) through a first hole (hole within 4 accommodating 3) in the clamping plate (4), a second hole (hole within 6 accommodating 3) in the holding plate (6) and a third hole (hole within 7 accommodating 3) in the fixed base plate (7); and inserting a second bolt (3) through a fourth hole (hole within 4 accommodating 3) in the clamping plate (4), a fifth hole (hole within 6 accommodating 3) in the holding plate (6) and a sixth hole (hole within 7 accommodating 3) in the fixed base plate (7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Dipl-Phys with a clamping plate aligned by inserting a first bolt through a first hole in the clamping plate , a second in the holding plate and a third hole in the fixed based plate and inserting a second bolt through a fourth hole in the clamping plate, a fifth hole in the holding plate and a sixth hole in the fixed base plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 8, Livezey in view of Dipl-Phys discloses the limitation of Claim 7, however Livezey (In Figs 1-3) further discloses wherein the third hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the first bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and inserting the first bolt (58) in the third hole (hole within 82 accommodating) comprises screwing the thread (80) of the first bolt (58) into the third hole (hole within 82 accommodating), (Fig 2); and -21-Attorney Docket No. 007841.00845wherein the sixth hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the second bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and inserting the second bolt (58) in the sixth hole (hole within 82 accommodating) comprises screwing the thread (80) of the second bolt (58) into the sixth hole (hole within 82 accommodating 80), (Fig 2).
Regarding Claim 9, Livezey discloses the limitation of Claim 1, however Livezey does not discloses wherein the heat generating device comprises a holding plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the heat generating device (thyristor positioned in between 8/9, ¶ 8, II. 6-8) comprises a holding plate (6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Dipl-Phys with the heat generating device comprising a holding plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting 
Regarding Claim 15, Livezey discloses the limitation of Claim 14, however Livezey does not discloses wherein the clamping plate is aligned with the fixed base plate and with a holding plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the clamping plate (4) is aligned with the fixed base plate (7) and with a holding plate (6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Dipl-Phys with the clamping plate being aligned with the fixed base plate and with a holding plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 16, Livezey in view of Dipl-Phys discloses the limitation of Claim 15, however Livezey as modified does not disclose wherein, to align the clamping plate is aligned with the fixed base plate and with the holding plate: a first bolt is inserted through a first hole in the clamping plate, a second hole in the holding plate and a third hole in the fixed base plate; and -22-Attorney Docket No. 007841.00845 a second bolt is inserted through a fourth hole 
Instead Dipl-Phys (In Fig 1) teaches wherein, to align the clamping plate (4) is aligned with the fixed base plate (7) and with the holding plate (6): a first bolt (3) is inserted through a first hole (hole within 4 accommodating 3) in the clamping plate (6), a second hole (hole within 6 accommodating 3) in the holding plate (6) and a third hole (hole within 7 accommodating 3) in the fixed base plate (7); and -22-Attorney Docket No. 007841.00845 a second bolt (3) is inserted through a fourth hole (hole within 4 accommodating 3) in the clamping plate (4), a fifth hole (hole within 6 accommodating 3) in the holding plate (6) and a sixth hole (hole within 7 accommodating 3) in the fixed base plate (7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Dipl-Phys with a clamping plate aligned with the fixed base plate and with the holding plate by inserting a first bolt through a first hole in the clamping plate , a second in the holding plate and a third hole in the fixed based plate and inserting a second bolt through a fourth hole in the clamping plate, a fifth hole in the holding plate and a sixth hole in the fixed base plate to benefit from improving the semiconductor component structure, ensuring high level of functional reliability with low scrap rate with simple manufacturing process incorporating contacting method which does not degrade with undesirable mechanical stresses during pressure contacting which is well known concern in soldering processes, caused by the different thermal expansion coefficients while reducing the cost of semiconductor component manufacturing (Dipl-Phys, ¶ 1, II. 1-7, ¶ 2, II. 1-5, ¶ 3, II. 1-3).
Regarding Claim 17, Livezey in view of Dipl-Phys discloses the limitation of Claim 16, however Livezey (In Figs 1-3) further discloses wherein the third hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the first bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and the thread (80) of the first bolt (58) is screwed into the third hole (hole within 82 accommodating 80) in order to insert the first bolt (58) into the third hole (hole within 82 accommodating 80), (Fig 2).
Regarding Claim 18, Livezey in view of Dipl-Phys discloses the limitation of Claim 16, however Livezey (In Figs 1-3) further discloses wherein the sixth hole (hole within 82 accommodating), (Fig 2) comprises a threaded hole (threaded hole within 82 accommodating 80), the second bolt (58) comprises a threaded bolt (58, Col 3, II. 20-23), and the thread (80) of the second bolt (58) is screwed into the sixth hole (hole within 82 accommodating 80) in order to insert the second bolt (58) into the sixth hole (hole within 82 accommodating 80), (Fig 2).
Regarding Claim 19, Livezey discloses the limitation of Claim 11, however Livezey does not discloses wherein the heat generating device comprises a holding plate.
Instead Dipl-Phys (In Fig 1) teaches wherein the heat generating device (thyristor positioned in between 8/9, ¶ 8, II. 6-8) comprises a holding plate (6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Livezey with Dipl-Phys with the heat generating device comprising a holding plate to benefit from improving the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Holder for Semiconductor Component with Disc Housing – has Heat Sink, Supply Electrode, and Spring for Pressing them together DE2351637A1, Cooling Plate Assembly for Disc Shaped Thyristor – has Disc Springs on Bolts Through Pressure and Cooling Plates DE2532347A1, Clamping Device Securing Gate-Turn-Off Thyristor Between Opposing Heat Sinks – has Threaded Bolts Between Heat Sinks and Spring Plate Laminates Activated in Succession to Exert Pressure on Pressure Plate DE4211426C1 Cooling of Power Semiconductors  US 2020/0203255, Stack Assemblies Containing Semiconductor Devices US 2010/0059878. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                     

/ZACHARY PAPE/Primary Examiner, Art Unit 2835